Case 20-12456-JTD   Doc 1108-8   Filed 02/11/21   Page 1 of 10




                       EXHIBIT 14

                        GS NOTE
                 Case 20-12456-JTD             Doc 1108-8         Filed 02/11/21   Page 2 of 10




                                    UNSECURED PROMISSORY NOTE

$[1,221,818]                                                                           [________ __], 2021

        FOR VALUE RECEIVED, the undersigned, [___], a [___] (“Issuer”), promises to pay to
[______], a [______] (“Holder”), the principal sum of ONE MILLION TWO HUNDRED
THOUSAND DOLLARS ($1,200,000) (the “Base Principal”), plus interest on the unpaid
principal amount hereof, on the terms and subject to the conditions set forth below. This
Unsecured Promissory Note (this “Note”) is being issued by Issuer to the Holder pursuant to the
terms of the Bankruptcy Plan. Capitalized terms used herein but not defined in this Note shall
have the meanings assigned to them in the Amended Chapter 11 Plan [Docket No. ] and that
certain Credit and Guaranty Agreement, dated as of [_____], 2021 (as may be amended,
supplemented, or otherwise modified from time to time, the “Exit Facility Credit Agreement”),
by and among the Issuer, the lenders from time to time party thereto (the “Exit Lenders”), TCW
Asset Management Company LLC, as administrative agent and collateral agent for the Exit
Lenders (together with its successors and assigns in such capacity, the “Exit Agent”), and certain
other parties from time to time party thereto.

           1.       Payments.

       (a)     Payment at Maturity. The outstanding principal amount of this Note, plus any
accrued and unpaid interest pursuant to clause (c), shall be due and payable on [______], 20231
(the “Maturity Date”); provided that, if such day is not a Business Day, payment shall be made
on the immediately preceding Business Day. Such payment shall be made in lawful money of
the United States in immediately available funds to such account as Holder shall designate in
writing to Issuer, without notice or demand.

       (b)    Prepayment of Principal. The Issuer may prepay any principal of this Note at any
time without penalty or premium.

           (c)      Payment of Interest.

                         i.      Payments of interest on this Note shall be made quarterly in arrears
           on the last Business Day of each of March, June, September and December of each year
           prior to the Maturity Date, commencing on the last Business Day of the quarter ending
           June 30, 2021 (each such date, an “Interest Payment Date”).

                        ii.       The Issuer shall pay interest on the outstanding principal of this
           Note on each Interest Payment Date from the date hereof until all outstanding principal of
           this Note has been repaid in full, at its election (an “Election”), at a rate equal to either
           (A) five percent (5.0%) per annum payable in cash or (B) seven percent (7.0%) payable
           in kind (any interest so paid in-kind, “PIK Interest”) (such rates in subclauses (A) and
           (B), the “Interest Rates”). Notice of any Election shall be provided by the Issuer to the

1
    NTD – to be the date that is two years from the date of the Note.
           Case 20-12456-JTD         Doc 1108-8      Filed 02/11/21      Page 3 of 10




       Holder at least one Business Day prior to each applicable Interest Payment Date;
       provided, that to the extent no such notice is provided to the Holder, the Issuer shall be
       deemed to have elected to pay PIK Interest on such Interest Payment Date. If an Election
       is made, or deemed made, for any Interest Payment Date, the applicable accrued PIK
       Interest shall be capitalized and added automatically on such Interest Payment Date to the
       then outstanding principal balance of this Note and shall be treated as part of the principal
       amount of the Base Principal and shall be payable in accordance with the provisions of
       this Note. If Issuer fails to pay the outstanding principal amount of this Note plus any
       accrued and unpaid interest on or before the Maturity Date, the Interest Rates will
       increase by one percent (1.0%) per annum each quarter after the Maturity Date.

                    iii.     Interest shall be calculated based on the actual number of days
       elapsed in a 365-day year and shall be compounded on a quarterly basis.

                    iv.        Default Interest. If any amount payable by the Issuer under this
       Note (including principal of the Note, interest, fees and any other amount) is not paid
       when due, whether at stated maturity, by acceleration or otherwise, such amount shall
       thereafter bear interest at a rate per annum equal to the applicable Default Rate. Upon the
       request of the Holder, while any Event of Default exists, the Issuer shall pay interest on
       the principal amount of the Note outstanding hereunder at a rate per annum equal to the
       applicable Default Rate. “Default Rate” means the Interest Rate on this Note plus three
       percent (3.0%) per annum.

                     v.       All payments to be made by the Issuer hereunder shall be made
       without condition or deduction for any counterclaim, defense, recoupment or setoff.
       Except as otherwise expressly provided herein, all such payments shall be made to the
       Holder, to such account as it shall specify, in immediately available funds not later than
       12:00 noon (New York City time) on the applicable dates specified herein. All amounts
       received by the Holder after such time on any date shall be deemed to have been received
       on the next succeeding Business Day and any applicable interest or fees shall continue to
       accrue at the Default Rate.

                    vi.      The Issuer agrees that the provisions of this Note and its payment
       obligations hereunder shall continue to be effective or be reinstated, as the case may be, if
       at any time any payment made by the Issuer on this Note is rescinded, avoided, or must
       otherwise be returned by the Holder, as though such payment had not been made.

       (d)    Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Holder to pay fully all amounts of principal, interest, fees and
other amounts then due hereunder, such funds shall be applied (i) first, to pay interest, fees and
other amounts then due hereunder, and (ii) second, to pay principal then due hereunder.

        (e)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Issuer hereunder shall be made without deduction or withholding for any taxes.




                                                2
             Case 20-12456-JTD        Doc 1108-8       Filed 02/11/21     Page 4 of 10




        2.      Representations and Warranties. To induce the Holder to accept this Note, the
Issuer represents and warrants to the Holder on the date hereof as set forth in the following
clauses (a) through (e) as follows:

        (a)      The Issuer is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the requisite power and authority to execute, deliver
and perform under this Note.

       (b)    The execution and delivery of this Note, the borrowing hereunder and the
performance by the Issuer of its obligations hereunder have been duly authorized by all
necessary corporate action on the part of the Issuer.

        (c)    This Note, when duly executed and delivered will be, the legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its terms, subject to
applicable bankruptcy and insolvency laws and other laws affecting creditors’ rights generally,
concepts of reasonableness and general principles of equity.

        (d)     The Issuer’s execution, delivery and performance of this Note do not violate or
conflict with any law applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

        (e)    All governmental and other consents that are required to have been obtained by
the Issuer with respect to this Note have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

        3.      Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Note:

      (a)      the failure of the Issuer to pay (i) the principal amount of this Note when due,
whether at stated maturity, by acceleration or otherwise or (ii) within three (3) Business Days of
when due, any interest on this Note;

       (b)     a Change of Control;

       (c)     the refinancing in full in cash of the Exit Facility Credit Agreement;

        (d)    the acceleration of the Exit Facility Credit Agreement or any other indebtedness
of the Issuer having a principal amount in excess of $7,500,000 (excluding any “PPP Loans”)
and which is senior to this Note;

       (e)     the issuance of additional indebtedness for borrowed money in a principal amount
in excess of $7,500,000 (excluding any “PPP Loans”) after the date hereof;

       (f)     a sale of all or substantially all of the assets the Issuer and its Subsidiaries, taken
as a whole; or




                                                  3
             Case 20-12456-JTD          Doc 1108-8       Filed 02/11/21       Page 5 of 10




      (g)    the occurrence of any Event of Default (as defined in the Exit Facility Credit
Agreement) pursuant to Section 8.1(f) or (g) of the Exit Facility Credit Agreement.

        4.      Remedies.

       (a)     Upon the occurrence and during the continuance of an Event of Default,
notwithstanding any other provision of this Note (unless such Event of Default has been waived
by the Holder), the Holder shall be entitled to:

                   i.   declare the entire amount of unpaid principal under this Note, together
                        with any accrued interest thereon and all other amounts due and payable
                        hereunder, immediately due and payable (and the same shall forthwith
                        become due and payable without presentment, demand, protest or notice
                        of any kind, all of which the Issuer hereby expressly waives to the extent
                        permitted by applicable law); and

                  ii.   exercise any right or combination of rights which may be available to the
                        Holder at law or in equity or to which the Holder is entitled under this
                        Note.

         (b)    The Holder’s failure to exercise the remedies set forth in Section 4(a) shall not
constitute a waiver of the right to exercise same in the event of any subsequent Event of Default.
The Holder shall not, by any act of omission or commission, be deemed to waive any of its
rights, remedies or powers hereunder or otherwise unless such waiver is in writing and signed by
the Holder hereof, and then only to the extent specifically set forth therein. After the occurrence
and during the continuance of an Event of Default, the rights, remedies and powers of the
Holder, as provided in this Note, are cumulative and concurrent, and may be pursued singly,
successively or together against the Issuer to secure the repayment hereof, all at the sole
discretion of the Holder.

        5.      Unsecured. For the avoidance of doubt, the Issuer and Holder acknowledge that
this Note and all obligations, liabilities and indebtedness evidenced hereby and/or incurred by the
Issuer hereunder are not secured by any collateral and represent general unsecured obligations of
the Issuer ranking at least pari passu with the claims of all its other unsecured and
unsubordinated creditors. However, if any amounts owed under or in respect of this Note shall
remain unpaid after midnight on the day following the Maturity Date, to secure the payment of
such amounts, the Issuer grants, effective at such time automatically and without further action, a
security interest in all of its right, title, and interest in and to all Collateral under the Exit Facility
Credit Agreement and all other agreements, documents, and instruments related thereto (as in
effect in the date hereof). Such lien shall be junior in priority only to the lien granted to the
lenders under the Exit Facility Credit Agreement. The Holder shall have all the rights and
remedies of a secured party under the Uniform Commercial Code as in effect from time to time
in the State of New York (including the right to reasonable attorney’s fees).

        6.      Maximum Rate. Notwithstanding anything to the contrary herein, the Issuer’s
obligations to the Holder with respect to the payment of interest hereunder are subject to the
limitation that payments of interest and late charges to Holder shall not be required to the extent


                                                    4
             Case 20-12456-JTD         Doc 1108-8      Filed 02/11/21      Page 6 of 10




that receipt of any such payment by the Holder would be contrary to provisions of applicable law
limiting the maximum rate of interest that may be charged or collected by the Holder. The
portion of any such payment received by the Holder that is in excess of the maximum interest
permitted by applicable law shall be credited against the then outstanding amount of the principal
of this Note, or if such excess portion exceeds the then outstanding amount of the principal of
this Note, then such excess portion shall be refunded to the Issuer. In determining whether the
interest contracted for, charged or received by Holder exceeds such maximum rate, Holder may,
to the extent permitted by applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal parts the total amount
of interest throughout the contemplated term of the obligations hereunder.

        7.     Automatic Cancellation. In the event that the outstanding principal amount due
hereunder, including the Base Principal and any PIK Interest, has been reduced to zero dollars
($0.00), whether by prepayment, set-off or otherwise, then this Note shall automatically be
canceled and of no further force and/or effect. Upon such cancellation of this Note, neither the
Issuer nor any of its affiliates shall have any liabilities hereunder to the Holder (or its affiliates)
or any other Person.

        8.      Registered Form. Notwithstanding any other provision of this Note, the parties
intend that this Note be issued in “registered form” within the meaning of Sections 163(f) and
881(c)(2)(B) of the Code.

       9.     The Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

        10.   Amendment; Waiver. The provisions of this Note may be amended, modified or
waived, if such amendment, modification or waiver is in writing and executed by the parties
hereto.

        11.    Notices. Any notice, request, instruction or other document to be given hereunder
by any party hereto to any other party shall be in writing to such address as the party to whom
notice is to be given may have furnished to the other parties hereto in writing in accordance
herewith.

        12.    Severability. Any provision of this Note which is prohibited or unenforceable in
any jurisdiction shall, as to such provision and such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining provisions of this Note or
affecting the validity or enforceability of such provision in any other jurisdiction.

       13.     Expenses; Indemnity; Damage Waiver

        (a)    Costs and Expenses. The Issuer shall pay (i) all reasonable out-of-pocket
expenses incurred by the Holder (including the reasonable fees, charges and disbursements of
any counsel for the Holder) in connection with any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby shall be consummated),
and (ii) all out-of-pocket expenses incurred by the Holder (including the fees, charges and


                                                  5
            Case 20-12456-JTD           Doc 1108-8      Filed 02/11/21      Page 7 of 10




disbursements of any counsel for the Holder), in connection with the enforcement or protection
of its rights (A) in connection with this Note, including its rights under this Section, or (B) in
connection with the Note issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Note.

         (b)    Indemnification by the Issuer. The Issuer shall indemnify the Holder and each of
its affiliates, their employees, directors and agents (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, obligations, penalties, fines, settlements, judgments, disbursements and
related costs and expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) arising out of, in connection with, or as a result of (i) the execution, delivery and
performance of this Note, (ii) the Note or the use or proposed use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought by a third party
or by the Issuer, and regardless of whether any Indemnitee is a party thereto.

       (c)    Waiver of Consequential Damages, Etc. The Issuer shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Note.

        14.     USA PATRIOT Act. Holder hereby notifies Issuer that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies Issuer, which information includes the name and address of Issuer and other
information that will allow Holder to identify Issuer in accordance with the USA PATRIOT Act,
and Issuer hereby agrees to provide such information to Issuer promptly upon request.

        15.    Successors; Assignment. This Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. The Issuer may not
assign, delegate or otherwise transfer this Note or any of such party’s rights, interests or
obligations hereunder without the prior written consent of the other parties hereto, and any
attempt to do so will be null and void ab initio.

        16.     Replacement of Note. Upon the Issuer’s receipt of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note and, in case of loss, theft
or destruction, of a customary form of indemnity reasonably satisfactory to the Issuer, or, in the
case of mutilation, upon surrender and cancellation of this Note, and in all cases upon
reimbursement by the Holder of all reasonable out-of-pocket expenses incurred by Issuer in
connection therewith, Issuer will make and deliver a new Note of like tenor in lieu of this Note.

        17.    Governing Law; Jurisdiction. All matters relating to or arising out of this Note or
the transactions contemplated hereby (whether sounding in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflicts of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. THE ISSUER AND THE HOLDER, BY ITS ACCEPTANCE
OF THIS NOTE, CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR


                                                   6
         Case 20-12456-JTD   Doc 1108-8     Filed 02/11/21   Page 8 of 10




FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE LITIGATED ONLY IN SUCH COURTS. THE
ISSUER AND THE HOLDER, BY ACCEPTANCE OF THIS NOTE, ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF SUCH COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE ISSUER AND
THE HOLDER, BY ITS ACCEPTANCE OF THIS NOTE, IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF SUCH COURTS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS
SPECIFIED IN WRITING HEREIN, WITH SUCH SERVICE TO BECOME EFFECTIVE
FIFTEEN (15) CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO
SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

     18.   Waiver of Jury Trial. THE ISSUER, AND, BY ITS ACCEPTANCE OF THIS
NOTE, THE HOLDER EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR THE ACTIONS OF
SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.



                             [Signature page follows]




                                        7
          Case 20-12456-JTD       Doc 1108-8      Filed 02/11/21        Page 9 of 10




       IN WITNESS WHEREOF, Issuer has executed this Note under seal as of the date first
above written.

                                   ISSUER:

                                   [____]



                                   By:______________________________________
                                   Name:
                                   Its:



                                   Notice Address:

                                   [____]




                        [Signature Page to Unsecured Promissory Note]
           Case 20-12456-JTD         Doc 1108-8      Filed 02/11/21    Page 10 of 10




Accepted and agreed as of the date first set forth above.

HOLDER:

[________]



By:______________________________________
Name:
Its:



Notice Address:

[____]




                           [Signature Page to Unsecured Promissory Note]
